                                          Case 4:20-cv-09258-JSW Document 16 Filed 12/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IMMIGRATION EQUALITY, et al.,                      Case No. 20-cv-09258-JSW
                                                        Plaintiffs,
                                   8
                                                                                            ORDER SETTING BRIEFING
                                                 v.                                         SCHEDULE AND HEARING DATE RE
                                   9
                                                                                            MOTION FOR TEMPORARY
                                  10     U.S. DEPARTMENT OF HOMELAND                        RESTRAINING ORDER
                                         SECURITY, et al.,
                                                                                            Re: Dkt. No. 13
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received Plaintiffs’ motion for a temporary restraining order. The Court sets

                                  14   this briefing schedule pending a determination on Plaintiffs’ administrative motion to determine

                                  15   whether this case is related to the earlier-filed Pangea Legal Services v. U.S. Department of

                                  16   Homeland Security, No. 20-cv-07721-SI (N.D. Cal. Nov. 2, 2020). If the cases are not related, the

                                  17   Court shall proceed with the briefing schedule and hearing date as set forth in this Order.

                                  18          It is HEREBY ORDERED that Defendants’ opposition to Plaintiffs’ motion shall be due

                                  19   no later than December 31, 2020, and Plaintiffs shall file their reply by no later than January 5,

                                  20   2021. It is FURTHER ORDERED that the Court shall hear Plaintiffs’ motion at 9:00 a.m. on

                                  21   Friday, January 8, 2021 via Zoom.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 23, 2020

                                  25                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  26                                                    United States District Judge
                                  27

                                  28
